The opinion of the court was delivered by
Dixon, J.
The appellant having presented his final account to the-Hudson orphans court, the respondent, as next of kin of the testatrix, filed exceptions to it. Thereupon the appellant moved to strike out the exceptions, on the ground that the next of kin was not “interested in the settlement of the account.” Rev. p. 775 § 105 tit. “Orphans Court Act.”
On examining the will and codicils of the testatrix, there appears to be at least a fair question whether she did not die intestate as to part of her property. If she did, her next of kin will be entitled to that portion.
This question ought not to be decided upon a motion to strike out exceptions to the account. One object of such exceptions is-to secure a correct ascertainment of the amount of property remaining for distribution among those who may ultimately be-found entitled to it, and therefore eveiy person who can present a claim worth considering upon the final distribution is interested in the settlement of the account, and should be permitted to compel a full and accurate accounting. Wms. Ex. pp. 975, W57; 7 Am. & Eng. Enaycl. L. 1$1 note.
This exceptant certainly had such a claim, and therefore the court rightly maintained his standing as a litigant.
The order under review should be affirmed.
For affirmance — The Chief-Justice, Depue, Dixon, Garrison, Gummere, Lippincott, Magie, Reed, Yan Syokel,. Bogert, Brown, Sims — 11.
For reversal — None.